DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on November 9, 2020 have been considered and an action on the merits follows.  As directed by the amendment, claims 1, 4, 10, 11 and 13 have been amended and claims 12, 14 and 16 are canceled. Accordingly, claims 1-11, 13 and 15 are pending in this application, with an action on the merits to follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over LLB (FR 1,003,779 A) in view of EITHER of Fugere et al. (hereinafter “Fugere”) (USPN 4,198,708) OR Vito et al. (hereinafter “Vito”) (US 2016/0339323).
Examiner notes that reference within this section will be made to the English machine-translation document corresponding to the above-cited foreign document to LLB.
Regarding independent claim 1, LLB discloses an athletic protector (Fig. 1; Examiner notes that the term “athletic” is directed towards the intended use of the device and does not further structurally define the claimed protector in any patentable sense) comprising: a pad (combination of elements #1 and #2 constitute a pad) formed from a plurality of layers (layers #1 and #2) and configured to be impact-resistant (Para. 0001 of English machine translation of LLB describes protection against accidental impacts; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentable sense), the pad having a central portion (in Fig. 1, the central portion is generally defined by the shape of layer #2, and contains material from each of the layers #1 and #2; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)) which is delineated along a perimeter thereof by an edge portion (the edge portion, in Fig. 1, is generally defined by the portion of layer #1 that is between the perimeter of layer #2 and the outer perimeter of layer #1), the edge portion extending from the perimeter of the central portion to an outer perimeter (as noted above; Figs. 1 and 2) and having a thickness that is less than a thickness of the central portion of the pad (Fig. 2 shows the edge portion to be about and wherein the athletic protector is configured to cover an area of an athlete's genitalia (the protector of Fig. 1 has dimensions/shapes that are at least capable of covering an arbitrary area of a hypothetical athlete’s genitalia; Examiner notes that the emphasized/italicized language is directed completely to the intended use of the device and does not further structurally define the claimed invention in any patentably distinguishing sense) and does not include a rigid shell (there is no rigid shell among layers #1 and #2, which define the pad).  LLB is silent as to whether the pad is configured to bend into a bent shape forming an angle of at least 30°.
Fugere teaches a body protective device with a padding material that is capable of bending to a large angle without bulging (as shown in Figs. 6a, 6b and described in Col. 5, Lines 3-8 of Fugere).  Fugere does not specifically quantitatively disclose the level of bending, although, as shown in annotated Fig. 6b below of Fugere, the angle at least appears to be more than 60° of a bending angle from a straight configuration, which would be at least 30° as claimed.

    PNG
    media_image1.png
    267
    408
    media_image1.png
    Greyscale

Vito teaches a protective, impact resistant pad that can be formed from a material that retains its shape after being bent, folded, squeezed or otherwise 
LLB, Fugere and Vito all teach analogous inventions in the field of protective padding.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the LLB to EITHER have been able to be bent by a large angle without bulging (as taught by Fugere, as explained above) by an amount of at least 30° in order to allow the device to conform to a wearer’s movement and to conform to the wearer’s curved anatomy, OR to have been able to fold back onto itself or bend at some angle between the folded state and the straightened state (as taught by Vito) in order to permit the pad to conform to the anatomy of the intended wearer, as is known in the art, wherein EITHER of the teachings of Fugere OR Vito would result in a bending shape angle being at least 30°, and further since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05(II)(A).
Regarding claim 2, the modified athletic protector of LLB (i.e. LLB in view of EITHER of Fugere OR Vito, as explained with respect to claim 1 above) is disclosed such that the pad has a first side spaced from a second side by a length (top side is a portion of the pad by a first width (there is an arbitrary top portion that has a first width) and at a bottom portion of the pad by a second width (there is an arbitrary bottom portion that has a second width) different from the first width (the bottom portion’s width is less than the top portion’s width (i.e. different)).
Regarding claim 4, the modified athletic protector of LLB (i.e. LLB in view of EITHER of Fugere OR Vito, as explained with respect to claim 1 above) is disclosed such that the central portion of the pad comprises the plurality of layers, and the edge portion of the pad comprises less than all of the plurality of layers (the edge portion includes only layer #1, while there are two layers #1 and #2 as the plurality of layers).
Regarding claim 15, the modified athletic protector of LLB (i.e. LLB in view of EITHER of Fugere OR Vito, as explained with respect to claim 1 above) is disclosed such that the plurality of layers are adhered to one another by an adhesive layer (Para. 0004 of English machine translation of LLB recites that the layers #1 and #2 are bonded to one another with an appropriate adhesive (i.e. an adhesive layer)).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over LLB in view of EITHER of Fugere OR Vito as applied to claims 1 and 2 above, and further in view of Landi et al. (hereinafter “Landi”) (US 2005/0039245).
Regarding claim 3, the modified athletic protector of LLB (i.e. LLB in view of EITHER of Fugere OR Vito, as explained with respect to claim 1 above) is disclosed to teach all the limitations of claims 1 and 2, as set forth above, but is silent to a ratio of the At least as illustrated in Fig. 1, a ratio between the first width (of the top portion between the third and fourth sides) and the second width (of the bottom portion between the third and fourth sides) appears to be approximately 4.7:3.3 which is equivalent to 1.24:1 and beneath the lower limit of the claimed range.
Landi teaches a protective pad that has a shape (Fig. 1 illustrates a shape with the left side of Fig. 1 being a top and the right side being a bottom of the device, the device having therefore a top portion and a bottom portion, with different widths between the opposing mirrored, curved side edges).  While Landi does not specify the widths’ values or relative ratio between the widths, it at least appears as though the top portion has a width (along an axis that passes through the two instances of element #5 between the mirrored, curved side edges) that is larger than a width of the bottom by a ratio of between 1.5:1 and 3.5:1, for example.  The ratio of the widths identified in annotated Fig. 1 of Landi is 1.714, which is 1.714:1, which is within Applicant’s claimed range.  While illustrations in references cannot be definitively relied upon to be drawn exactly to scale, Landi at least suggests that a ratio between top and bottom widths would reasonably be expected to be between 1.5:1 and 3.5:1.

    PNG
    media_image2.png
    272
    582
    media_image2.png
    Greyscale

.
Claims 5-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over LLB in view of EITHER of Fugere OR Vito as applied to claim 1 above, and further in view of Jur et al. (hereinafter “Jur”) (US 2017/0340039), as evidenced by Harrington et al. (hereinafter “Harrington”) (US 2016/0332711).
Regarding claims 5-9, the modified athletic protector of LLB (i.e. LLB in view of EITHER of Fugere OR Vito, as explained with respect to claim 1 above) is disclosed to teach all the limitations of claim 1, as set forth above, but is silent to specifying further details regarding the “felt” layer #1 and the “rubber” layer #2 (i.e. the plurality of layers) such that they are a first foam layer with a first density and a polymer layer (claim 5), 
Jur teaches a device with protective padding #200 that has multiple flexible layers (Fig. 2A of Jur), including a first layer #210 as a “body-interface material” which can include neoprene foam (Paras. 0039-0040 of Jur; i.e. neoprene foam layer #210 is a “first foam layer” that at least has some existing first density; Harrington discloses that neoprene foam can have a density of 0.15-0.25 grams/centimeter³), a second layer #220 as a “force-dissipating” material that can include a polyurethane foam of a density of 9-50 pounds/foot³ (equivalent to 0.144-0.8 grams/centimeter³) (Paras. 0043-44 of Jur) (i.e. layer #220 is a second foam layer with a density that can be higher than the first foam layer’s density), a third layer #230 that can include any of various foams (Para. 0047 of Jur), a fourth layer #240 as a puncture-resistant material that can include KEVLAR®, among others (Paras. 0049-0051 of Jur) and an optional fifth layer #250 that can include silicone, neoprene or polycarbonate (i.e. all are polymers) (Paras. 0052-0054 of Jur).
Modified LLB and Jur teach analogous inventions in the field of personal protective padding devices.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used the five portion (claim 8) (the modification only involves adding particular layers and/or replacing existing materials used in existing layers, and the shape of the existing layers #1 and #2 in LLB is maintained, including the fact that layer #1 is larger than layer #2; since layer #210 of Jur replaces layer #1 of portion of the pad comprises only the first foam layer of the plurality of layers (claim 9) (as noted above, the edge portion only has layer #210, which replaces the material of layer #1 in LLB via the modification).
Regarding claim 11, the modified protector of LLB (i.e. LLB in view of EITHER of Fugere OR Vito and further in view of Jur, as explained with respect to claims 5-9 above) is disclosed such that the thickness of the edge portion is 50% or less than the thickness of the central portion (in Para. 0040 of Jur, Jur discloses that the first layer #210 can be as small as 2.0 mm, which would be the thickness of the edge portion; Para. 0041 of Jur states that layer #220 can be 1.0 cm; Para. 0045 of Jur states that third layer #230 can be 1.5 cm; Para. 0048 of Jur states that fourth layer #240 can have a thickness of 0.2 cm; Para. 0053 of Jur states that fifth layer #250 can have a thickness up to 12 mm; since the first layer #210 can have a thickness of 2.0 cm, and the entire five layers can have a summed thickness of 16.7 mm, the first layer #210, in which the edge portion is entirely situated, of 2.0 mm would be 50% or less than the total thickness of the five layers of 16.7 mm, which is the thickness of the central portion).
Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over LLB in view of Vito as applied to claim 1 above.
Regarding claim 10, the modified athletic protector of LLB (i.e. LLB in view of Vito, as explained with respect to claim 1 above) is disclosed such that the bent shape of the athletic protector comprises upper and lower sections which form an angle therebetween of 90° or more and 150° or less (as noted above, Vito teaches that the 
Regarding claim 13, the modified athletic protector of LLB (i.e. LLB in view of Vito, as explained with respect to claim 1 above) is silent to the pad being configured to retain the bent shape after the bending.  However, as noted above, Vito teaches that its protective, impact resistant pad that can be formed from a material that retains its shape after being bent, folded, squeezed or otherwise deformed (Para. 0019 of Vito), and it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have formed the modified device of LLB from a material that retains its shape after being bent, folded, squeezed or otherwise deformed, as taught by Vito (Para. 0019 of Vito), in order to allow the pad to be shaped onto the user’s corresponding anatomy for a better fit, as suggested by Vito earlier in the same paragraph cited above.
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.  Any arguments deemed to still be relevant to the updated ground(s) of rejection are addressed below.
Applicant argues that LLB teaches a sex protector in Figs. 3 and 4 that includes a shell 7, and since the claim requires that the athletic protector “does not include a rigid shell”, that LLB cannot disclose the claimed athletic protector.  Examiner notes that Applicant appears to have misconstrued the actual manner in which the LLB reference has been applied.  The embodiment of Figs. 1 and 2 is what is relied upon as the 
Applicant further argues that Fugere cannot be relied upon for teaching a bending angle of at least 30° since drawings cannot be relied upon when the disclosure does not specify that the drawings are drawn to scale.  Examiner notes that the Fugere figure illustrates a large angle of bending that is illustrated to be at least twice the required bending angle of at least 30°.  Fugere’s protector is illustrated to be about 60° of bending (Fig. 6b).  Fugere does not only illustrate a large bending angle, but also actually discloses that its article “is capable of flexing through a large angle without 
Applicant’s next argument against Fugere is that it is not directed to a “sex protector” as in LLB, but to an elbow or knee pad.  Since LLB is not relied upon for its “sex guard” embodiment, this argument is considered moot.  LLB’s shin guard embodiment of Fig. 1-2 is the relied upon embodiment, which is analogous to the knee pad of Fugere.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732